Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 4/18/2022, PROSECUTION IS HEREBY REOPENED.  
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/SHAOJIA A JIANG/           Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                             

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Derek Mason on 5/11/2022.
DELETE	Claims 17, 19, 20, 21, 23-27, 29-32 

Claims 33-48 are allowed. 

Telephone Conversation
On 5/10/2022, Examiner contacted Attorney of Record Derek Manson to discuss decision to Reopen Prosecution based on the newly found prior art reference Papadopoulo, Mutation Research, 245 (1990) 259-266. 
Examiner discussed the pending claims as follows: 
With regards to claims 17, 19, 20, 21, 23-27, 29-32:
Applicants arguments (Appeal brief, page 16) focused on the usefulness of the claimed compounds in treating cell proliferation disorder and the enhanced effectiveness of the recited compounds relative to the well-known compound 8-methoxypsoralen (8-MOP).  However, Papadopoulo teaches that 7-methylpyridopsoralen (MePyPs), (the compound 5th from the bottom of numbered page 2 of claims) of independent claims 17, 19, 21, 23  exhibit a strong photobinding capacity to cellular DNA associated with high antiproliferative activity in yeast, hamster and human cells.  Further Papadopoulo  teaches that the cytotoxic effect of MePyPs plus UV A (365 nm) is much higher than that of 8-MOP plus 365-nm irradiation.  This higher phototoxic and mutagenic efficiency of MePyPs in comparison to 8-MOP is likely to be related to the chemical nature of MePyPs.  See Summary page 229.  As such these independent claims and dependent claims would be rejected based on Papadopoulo teachings further in view of the prior art references of record (which were invoked for the photobiological activity of at least 5 of the 11 pictured prior art compounds of the claims).   

With regards to claims 33-48:
Examiner also discussed the three active ingredients (all charged) of independent claims 33, 35, 37 and 39.  According to Applicant’s arguments, these compounds as per affidavit show superior activity (see page 17 of 38 of Appeal Brief).  
The primary amine (free base) is known to have monoamine inhibiting activity (see PubChem reference of record).  Also the compound has been used as a synthetic intermediate (Nakamura, Chemistry Letters, 1989, (1), 51-4).  
The piperazine salt is known to be less potent than 8-MOP, as to its DNA photo-cross-linking ability, in vitro photocytotoxicity and its ability to photo-cross-link DNA in situ in the cells (assessed with use of both NHIK 3025 cells and ciliate Tetrahymena thermophila). Compound 5j in,  Hansen,  J. Med. Chem. 1985, 28, 1001-1010, page 1004, Tables I and column B, page 1003.  The compound did show superior skin in vivo photosensitization assay last column in Table 1.  However, the use of skin photosensitization as a test for therapeutic potency is questionable, as per Hansen (column B, page 1007, penultimate full paragraph).  
The piperidine compound is novel.  
Upon further consideration of the teachings of Hansen in the context of Applicant’s affidavit and arguments, previously presented rejection of claims 33-48 is withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625